               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           4:12-CR-3044

vs.                                                       ORDER

BRYAN CHRISTENSEN,

                  Defendant.


      IT IS ORDERED:


      1.   The plaintiff's motion to dismiss (filing 62) is granted.


      2.   The petition for offender under supervision (filing 48) is
           dismissed without prejudice.


      3.   The August 2, 2019 hearing is cancelled.


      Dated this 18th day of June, 2019.


                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge
